                                                Case: 1:20-cv-01404 Document #: 8-1 Filed: 03/09/20 Page 1 of 4 PageID #:25
                                                                            12-Person Jury
                              Hearing Date: No hearing scheduled
                              Courtroom Number: No hearing scheduled
                              Location: No hearing scheduled                                                                     FILED
                                                                                                                                 2/20/2020 3:24 PM
                                                                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                   DOROTHY BROWN
                                                                       COUNTY DEPARTMENT, LAW DIVISION                           CIRCUIT CLERK
                                                                                                                                 COOK COUNTY, IL
FILED DATE: 2/20/2020 3:24PM 2020L002129




                                            ELAINE KERN,                                                                         2020L002129

                                                                                                                                 8560677
                                                                       Plaintiff,

                                                                V.                             No. 2020L002129

                                                                                               Plaintiff demands trial by jury
                                            DZAVAD KRSO and
                                            BLUESTAR SERVICES LLC,

                                                                      Defendants.


                                                                                    COMPLAINT AT LAW
                                                                             COUNT I - NEGLIGENCE
                                                                     DZAVAD KRSO and BLUE STAR SERVICES, LLC

                                                       Plaintiff, ELAINE KERN, through her attorneys, CAVANAGH LAW GROUP,

                                           complaining of Defendants, DZAVAD KRSO and BLUESTAR SERVICES LLC, alleges as

                                           follows:

                                                   1.       On and before April 30, 2018, and at all times relevant hereto, Defendant,

                                           BLUESTAR SERVICES LLC, was an Illinois company licensed to do business in the State of

                                           Illinois.

                                                   2.       On and before April 30, 2018, and at all times relevant hereto, Defendant,

                                           BLUESTAR SERVICES LLC, was an Illinois company with its principal place of business in the

                                           State of Illinois.

                                                   3.      On and before April 30, 2018, and at all times relevant hereto, Defendant,

                                           BLUESTAR SERVICES LLC, conducted business in the County of Cook, State of Illinois and

                                           derived revenue from said Cook County, Illinois operations.



                                                                                                                                 PLAINTIFF'S
                                                                                                                                   EXHIBIT
                                                                                          1
                                                 Case: 1:20-cv-01404 Document #: 8-1 Filed: 03/09/20 Page 2 of 4 PageID #:26




                                                       4.    On April 30, 2018, and at all times relevant hereto, Interstate 95, hereinafter "1-95',

                                             was a public roadway traveling in a generally north/south direction, in the City of Pooler, County
FILED DATE: 2/20/2020 3:24 PM 2020L002129




                                             of Chatham, State of Georgia.

                                                       5.    On April 30, 2018, Plaintiff, ELAINE KERN, operated and controlled a motor

                                             vehicle in a northbound direction on 1-95 approximately one (1) mile north of its intersection with

                                             Interstate 16, in the City of POoler, County of Chatham, State of Georgia.

                                                     6.     On April 30, 2018, Defendant, DZAVAD KRSO, operated a semi-tractor trailer in

                                             a northbound direction on 1-95 approximately one (1) mile north of its intersection with Interstate

                                             16, traveling behind Plaintiff, ELAINE KERN, in the City of Pooler, County of Chatham, State of

                                             Georgia.

                                                    7.      On April 30, 2018, the semi-tractor trailer operated by Defendant, DZAVAD

                                            KRSO, came into contact with the vehicle operated by Plaintiff, ELAINE KERN.

                                                    8.      On April 30, 2018, Defendant, DZAVAD KRSO, was a duly authorized agent

                                            and/or employee of Defendant, BLUESTAR SERVICES LLC, acting within the scope of his

                                            agency and/or employment.

                                                    9.      On April 30, 2018, and at all times relevant hereto, Defendant, BLUESTAR

                                            SERVICES LLC, owned the vehicle that Defendant, DZAVAD KRSO, was operating at the time

                                            of the aforesaid collision.

                                                   10.      On April 30, 2018, and at all times relevant hereto, Defendant, BLUESTAR

                                            SERVICES LLC, individually, and through its duly authorized agent and/or employee, Defendant,

                                            DZAVAD KRSO, owed a duty to exercise reasonable care in the operation of their motor vehicle

                                            to avoid placing others in danger and to avoid coming into contact with another vehicle on the

                                            roadway.



                                                                                              2
                                                Case: 1:20-cv-01404 Document #: 8-1 Filed: 03/09/20 Page 3 of 4 PageID #:27




                                                    11.     At the time and place aforesaid, Defendant, BLUESTAR SERVICES LLC,

                                            individually, and through its duly authorized agent and/or employee, Defendant, DZAVAD
FILED DATE: 2/20/2020 3:24PM 2020L002129




                                            KRSO, was negligent in one or more of the following respects:

                                                            a.      Failed to maintain proper control over its vehicle to avoid colliding with
                                                                    another vehicle;

                                                            b.      Followed another vehicle more closely than was reasonable and prudent,
                                                                    having due regard for the speed of such. vehicles and the traffic upon and
                                                                    the condition of the highway in violation of 0.C.G.A. 40-6-49;

                                                           c.      Failed to exercise due care in operating a motor vehicle on the highways of
                                                                   this state and shall not engage in any actions which shall distract such driver
                                                                   from the safe operation of such vehicle in violation of 0.C.G.A. 40-6-241;

                                                           d.      Drove a vehicle at a speed greater than was reasonable and prudent under
                                                                   the conditions and having regard for the actual and potential hazards then
                                                                   existing in violation of 0.C.G.A. 40-6-180; and

                                                           e.      Failed to keep and maintain a proper lookout.

                                                   12.     As a direct and proximate result of one or more of the aforesaid acts or omissions

                                           of Defendants, DZAVAD KRSO and BLUESTAR SERVICES LLC, Plaintiff, ELAINE KERN,

                                           sustained injuries of a personal and pecuniary nature.

                                                   WHEREFORE, Plaintiff, ELAINE KERN, prays that judgment be entered in her favor

                                           against Defendants, DZAVAD KRSO and BLUESTAR SERVICES LLC, and each of them, in an

                                           amount in excess of the jurisdictional limits of the Law Division of the Circuit Court of Cook

                                           County, Illinois, plus costs.




                                                                                            3
                                              Case: 1:20-cv-01404 Document #: 8-1 Filed: 03/09/20 Page 4 of 4 PageID #:28




                                            Timothy J. Cavanagh                                        y for Plaintiff
                                            Michael J. Sorich
FILED DATE: 2/20/2020 3:24PM 2020L002129




                                            Sean P. Kelly
                                           CAVANAGH LAW GROUP
                                           161 N. Clark St.
                                           Suite 2070
                                           Chicago, IL 60601
                                           (312) 425-1900
                                           law@CavanaghLawGroup.com
                                           tjc@CavanaghLawGroup.com
                                           mjs@CavanaghLawGroup.com
                                           spk@CavanaghLawGroup.com
                                           Firm I.D.: 45381




                                                                                4
